Exhibit 99.2 Crown Media Holdings, Inc. Unaudited Consolidated Balance Sheets (In thousands, except share and per share data) As of September 30, As of December 31, ASSETS Cash and cash equivalents $ $ Restricted cash - Accounts receivable, less allowance for doubtful accounts of $224 and $476, respectively Program license fees Prepaid program license fees Prepaid and other assets Total current assets Program license fees Property and equipment, net Goodwill Prepaid and other assets Total assets $ $ As of September 30, As of December 31, LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Accounts payable and accrued liabilities $ $ Audience deficiency reserve License fees payable Payables to Hallmark Cards affiliates Credit facility and interest payable - Notes and interest payable to HC Crown Company obligated mandatorily redeemable preferred interest Total current liabilities Accrued liabilities License fees payable Notes and interest payable to HC Crown - Senior unsecured note to HC Crown, including accrued interest - Total liabilities COMMITMENTS AND CONTINGENCIES REDEEMABLE PREFERRED STOCK, $0.01 par value; 1,000,000 shares authorized;issued and outstanding shares of 185,000 and 0 as of September 30, 2010, and December 31, 2009, respectively 0 STOCKHOLDERS' DEFICIT Class A common stock, $.01 par value; 500,000,000 and 200,000,000 shares authorized; 359,675,936 and 74,117,654 shares issued and outstanding as of September 30, 2010, and December 31, 2009, respectively Class B common stock, $.01 par value; 120,000,000 shares authorized; 0 and 30,670,422 shares issued and outstanding as of September 30, 2010, and December 31, 2009, respectively - Paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $
